
	
		II
		110th CONGRESS
		2d Session
		S. 3666
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Ms. Klobuchar (for
			 herself and Mr. Hatch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require certain metal recyclers to keep records of
		  their transactions in order to deter individuals and enterprises engaged in
		  theft and interstate fencing of stolen copper, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Copper Theft Prevention Act of
			 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)since 2006, metal
			 theft, particularly the theft of copper, has been on the rise, largely due to a
			 surge in the global demand for scrap metal;
				(2)the price of
			 copper has risen from $2 per pound in mid-2006 to more than $4 per pound in
			 early 2008;
				(3)theft of copper is
			 jeopardizing the critical infrastructure of the United States through theft of
			 the copper in transportation, electrical, and telecommunications
			 networks;
				(4)from January 2006
			 through March 2007, 270 copper thefts from electric utilities in 42 States were
			 reported;
				(5)many arrests of
			 copper thieves show a growing connection between the thefts and illegal drug
			 activity, particularly activity relating to methamphetamine;
				(6)the 2008 Threat
			 Assessment of the National Drug Intelligence Center shows a growing threat of
			 methamphetamine use;
				(7)law enforcement
			 officials have testified that legislation will help combat methamphetamine
			 problems, as metal theft has become a favored method of raising money to
			 satisfy methamphetamine addiction;
				(8)copper thefts are
			 increasing primarily because of the lack of pressure on the scrap and salvage
			 yards that pay for copper and other precious metal without asking questions
			 about the source of the metal; and
				(9)combating the
			 problem of copper theft will require improved communications between metal
			 businesses and law enforcement agencies.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to protect
			 consumers, businesses, critical infrastructure, and State and local governments
			 in the United States from the problem of copper theft (including any related
			 adverse health and safety risks caused by copper theft); and
				(2)to permit
			 legitimate transactions to continue to take place by establishing a system to
			 document metal transactions between sellers and buyers while addressing the
			 growing problem of copper theft that facilitates illegal drug use and other
			 crimes.
				3.Definition of
			 secondary copper recyclerIn
			 this Act, the term secondary copper recycler means any person that
			 is engaged, from a fixed location or otherwise, in the business of paying
			 compensation for copper that has served its original economic purpose,
			 regardless of whether the person is engaged in the business of performing the
			 manufacturing process by which copper is converted into raw material products
			 consisting of prepared grades and having an existing or potential economic
			 value.
		4.Requirements on copper
			 recyclers
			(a)Records
				(1)In
			 generalA secondary copper recycler shall maintain a legible
			 record of all copper property purchase transactions to which the secondary
			 copper recycler is a party that includes, for each transaction—
					(A)the name and
			 address of the secondary copper recycler;
					(B)the date of the
			 transaction;
					(C)the weight,
			 quantity, or volume of copper property purchased, including—
						(i)the
			 consideration paid by the secondary copper recycler; and
						(ii)a
			 description of the type of copper property purchased in the purchase
			 transaction, including a general physical description (such as by describing
			 the copper property as wire, tubing, extrusions, or casting);
						(D)the name and
			 address of the person delivering the copper property to the secondary copper
			 recycler;
					(E)the distinctive
			 number from a Federal or State government-issued identification with a
			 photograph of the person delivering the copper property to the secondary copper
			 recycler, and the type of the identification; and
					(F)the license tag
			 number, State of issue, make, and model, if available, of the vehicle used to
			 deliver the copper property to the secondary copper recycler.
					(2)Repeat
			 sellersIn the case of a
			 person that sells copper property to the same secondary copper recycler more
			 than once, the secondary copper recycler may comply with this subsection
			 by—
					(A)maintaining a record relating to the
			 seller; and
					(B)including in the record for subsequent
			 transactions only the information relating to a seller that has changed.
					(3)Minimum
			 periodA secondary copper recycler shall maintain or cause to be
			 maintained the records required by this subsection for not less than 1 year
			 beginning on the date of the purchase transaction.
				(b)Prohibition
			 against certain cash transactions
				(1)In
			 generalA secondary copper
			 recycler shall not enter into any cash transaction in excess of $250 in payment
			 for the purchase of copper property.
				(2)RequirementsFor any purchase of copper property in
			 excess of $250—
					(A)a secondary copper
			 recycler shall make payment by check issued to the seller of the copper
			 property; and
					(B)the check shall be
			 payable to the name and address of the seller or picked up in person by the
			 seller.
					(c)Penalty
				(1)Civil
			 penaltyA secondary copper recycler who violates subsection (a)
			 or (b) shall be liable to the United States for a civil penalty in an amount
			 not to exceed $10,000.
				(2)No criminal
			 liabilitySubject to section 5, a violation of subsection (a) or
			 (b)—
					(A)shall not
			 constitute a crime; and
					(B)in the event of a
			 judgment for the United States and imposition of a civil penalty pursuant to
			 paragraph (1), shall not give rise to any disability or legal disadvantage
			 based on conviction for a criminal offense.
					5.Rule of
			 construction regarding State and local government requirementsNothing in this Act prohibits a State or
			 local government from adopting any requirement in addition to the requirements
			 under this Act to govern the purchase of copper property by a secondary copper
			 recycler.
		6.Protection of
			 personal information
			(a)In
			 generalA secondary copper
			 recycler or the agent, employee, or representative of a secondary copper
			 recycler shall not disclose personal information concerning a customer obtained
			 under this Act without the consent of the customer unless the disclosure is
			 made in response to a request from a law enforcement agency.
			(b)SafeguardsA secondary copper recycler shall implement
			 reasonable safeguards—
				(1)to protect the security of the personal
			 information required under section 4(a)(1); and
				(2)to prevent unauthorized access to or
			 disclosure of that information.
				
